DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 21, 33-39, 41-47, and 49, the cancellation of claims 1-20, 22-32, 40, 48, and 50-52, and the addition of new claims 53-55 filed February 24, 2021.
Claim Objections
Claim 35 is objected to because of the following informalities:  In line 20, the phrase “open rear side” should be changed to “open side.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-38, 53, and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "the open rear side" in lines 19 and 20.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that the 
In regards to claim 55, the metes and bounds of the claim are unclear.  Specifically, claim 21, from which the claim depends, requires the sleeve, however, line 1 of claim 55 suggests that the sleeve is not present, and then line 3 of claim 55 refers to the sleeve, suggesting that it is present.  Therefore, it is unclear whether the sleeve is required in claim 55. The examiner would also like to point out that applicant elected the embodiment in Figures 8 and 9, and this embodiment requires a sleeve.  The specification does not provide support for the elected embodiment to be without a sleeve.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 21, 33-39, 41-47, 49, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al. (US-5628216) in view of Ellis et al. (US-10570645).
In regards to claim 21, Qureshi et al. discloses a system, comprising: a motor drive assembly 244, 248, 246, 208 configured to be installed in a mortise lockset (Figure 6A) including a case 202, 252 mountable in a mortise cutout, a hub 214 rotatably mounted in the case, and a catch 210 operable to selectively prevent rotation of the hub, the motor drive assembly comprising: a rotary motor 244 structured to rotate a longitudinally extending shaft (shaft between components 243 and 248, Figure 7A); a spring 246 rotationally coupled with the shaft; and a longitudinally slidable link 208 engageable with the catch, the link including a flange 260 extending transversely into engagement with the spring (Figures 6A and 7A), wherein engagement between the flange and the spring is configured to longitudinally urge the link between first and second link positions in response to rotation of the spring (Figures 7A and 7B, Col. 5, line 46-57); and wherein the rotary motor, spring, and link are configured to be coupled with the case (Figures 6A, 7A, and 7B).  Qureshi et al. fails to disclose that the motor drive assembly includes a housing configured to be with the case, the housing comprising a motor housing and a sleeve including a longitudinal channel, with the motor being positioned in the motor housing and the spring being positioned in the channel, with the sleeve being substantially U-shaped and including a curved side, an open side opposite the curved side, and a pair of laterally-offset sidewalls extending 

    PNG
    media_image1.png
    850
    914
    media_image1.png
    Greyscale

In regards to claim 33, Qureshi et al. discloses a coupler 248, wherein the spring is rotationally coupled with the shaft via the coupler (Figures 7A and 7B).
In regards to claim 34, Qureshi et al. in view of Ellis et al. teaches that when the motor drive assembly is installed in the mortise lockset: the housing is coupled with the case; the link is engaged with the catch (Figure 6 of Qureshi et al.); and longitudinal 
In regards to claim 35, Qureshi et al. discloses a lockset, comprising: a case 202, 252 comprising a backplate (plate at reference character 202 in Figure 7A); a bolt 226 movably mounted in the case; a hub 214 rotatably mounted in the case and operable to drive the bolt from an extended position to a retracted position (as is known in the art, and evidenced by US-4583382, for example); a catch 210 operable to selectively prevent rotation of the hub, the catch having a locking position and an unlocking position (the catch is movable between the locking position and the unlocking position so as to prevent and allow rotation of the hub by engaging and disengaging from the hub as known in the art, and evidenced by US-4583382, for example); and a motor drive assembly 244, 248, 246, 208 operable to drive the catch between the locking position and the unlocking position, the motor drive assembly comprising: a rotary motor 244 comprising a longitudinally-extending shaft (shaft between components 243 and 248, Figure 7A); a spring 246 comprising an end portion rotationally coupled with the shaft (rotatably coupled via component 248, Figure 7A) and a plurality of coils (Figures 6A, 7A, and 7B); and a link 208 comprising a portion that is positioned between the backplate and the shaft (see Figure 6A below), the portion including a flange 260 which is received between coils of the spring such that rotation of the spring urges the link between a first position and a second position (Figures 7A and 

    PNG
    media_image2.png
    1275
    866
    media_image2.png
    Greyscale

In regards to claim 36, Qureshi et al. discloses that the motor drive assembly further comprises a coupler 248 rotationally coupling the end portion of the spring with the shaft (Figures 7A and 7B).
16.	In regards to claim 37, Qureshi et al. discloses that the first position and the second position are longitudinally offset from one another (offset along the longitudinal direction shown in Figure 7A above), and wherein the locking position and the unlocking position are laterally offset from one another (offset along the lateral direction shown in Figure 7A above).
17.	In regards to claim 38, Qureshi et al. in view of Ellis et al. teaches that the motor drive assembly is operable to be removed from the case as a modular unit (Col. 5, lines 51-54 and Figure 1 of Ellis et al.).
18.	In regards to claim 39, Qureshi et al. discloses a motor drive assembly, comprising: a rotary motor 244 comprising a motor shaft (shaft between components 243 and 248, Figures 7A and 7B) extending in a longitudinal direction (see Figure 7A above), wherein the sleeve is substantially U-shaped (the sleeve as sides 103 and a bottom formed by a portion of plate 106 between the sides, and therefore, the sleeve is relatively or substantially shaped like a “U,” Figures 3 and 6); a coil spring 246 including an end portion coupled with the motor shaft (coupled to the motor shaft via component 248, Figures 7A and 7B); and a link 208 comprising a flange 260 extending such that the flange is received between adjacent coils of the coil spring (Figures 7A and 7B); wherein rotation of the shaft in a first direction causes the spring to longitudinally urge the link toward a first position; and wherein rotation of the shaft in a second direction opposite the first direction causes the spring to longitudinally urge the link toward a 
19.	In regards to claim 41, Ellis et al. teaches that an inner diameter of the sleeve (the lateral width shown in Figure 5 above) corresponds to an outer diameter of the coil spring (corresponds or is of a size such that the spring is accommodated within the channel, Figures 2, 3, and 5).  If the coil spring of Qureshi et al. is located in the sleeve, as taught by Ellis et al., having an inner diameter that corresponds to an outer diameter of the coil spring, then the sleeve is capable of preventing buckling of the coil spring of Qureshi et al. during compression of the coil spring since the inner diameter of the sleeve is sized to be closely located to the outer diameter of the coil spring (as shown in Figure 3 of Ellis et al.).
20.	In regards to claim 42, Qureshi et al. discloses a coupler 248, wherein the end portion of the coil spring is coupled with the motor shaft via the coupler (Figures 7A and 7B).
21.	In regards to claims 43 and 44, Qureshi et al. discloses a retrofit kit (the components of the motor drive assembly of claim 39, see Paragraph 26 above), and further discloses two differently structured links 208 and 408 that can be used and interchangeable with the same catch 210, and therefore, the link 208, and its associated motor, shaft, and coupler, is capable of replacing a solenoid assembly of the existing mortise lockset, the solenoid assembly including the link 408, and its associated motor 443, 447, shaft (Figure 10A), and coupler 492, within the mortise lockset with the motor drive assembly.  Since Qureshi et al. discloses two differently structured links 208 and 408 that can be used and interchangeable with the same catch 210, and therefore, the 
22.	In regards to claim 45, Qureshi et al. in view of Ellis et al. teaches that the mortise lockset further comprises: a case 202, 252 (Qureshi et al.); a bolt 226 (Qureshi et al.) movably mounted in the case; a hub 214 (Qureshi et al.) rotatably mounted in the case and operable to drive the bolt from an extended position to an unlocking position (operable to drive the bolt via component 228 of Qureshi et al., as is known in the art and evidenced by US-4583382, for example); and a catch 210 (Qureshi et al.) operable to selectively prevent rotation of the hub, the catch having a locking position and an unlocking position (the catch of Qureshi et al. is movable between the locking position and the unlocking position so as to prevent and allow rotation of the hub by engaging and disengaging from the hub as known in the art, and evidenced by US-4583382, for example); wherein the motor drive assembly is mounted in the case (Figures 6A, 7A, and 7B of Qureshi et al. and Figure 1 of Ellis et al.); and wherein the link is engaged with the catch such that movement of the link between the first position and the second position drives the catch between the locking position and the unlocking position (Figures 7A and 7B of Qureshi et al.).
23.	In regards to claim 46, Qureshi et al. discloses that the motor drive assembly in Figures 6A, 7A, and 7B can be installed to an existing mortise lockset (Figure 6A) by replacing an existing link 408 of the existing mortise lockset with the link 208; and engaging the link with a catch 210 of the existing mortise locket such that the catch moves between a locking position and an unlocking position (the catch of Qureshi et al. 
24.	In regards to claim 47, Ellis et al. teaches that the curved portion of the substantially U-shaped sleeve conforms to the coil spring (the curved portion is sized to be closely located to the spring as shown in Figure 3).  If the coil spring of Qureshi et al. is located in the sleeve, as taught by Ellis et al., having a curved portion being sized to be closely located to the spring, then the sleeve is capable of preventing buckling of the coil spring of Qureshi et al. during compression of the coil spring.
25.	In regards to claim 49, Ellis et al. teaches that the curved side conforms to the spring (Figures 2, 3, and 5).
26.	In regards to claim 53, Ellis et al. teaches that the sleeve conforms to the spring (Figure 3).  If the coil spring of Qureshi et al. is located in the sleeve, as taught by Ellis et al., having an inner surface sized to be closely located to the spring, then the sleeve is capable of preventing buckling of the coil spring of Qureshi et al. during compression of the coil spring.
In regards to claims 54 and 55, Ellis et al. teaches that the laterally-offset sidewalls are laterally offset from one another by a distance corresponding to an outer diameter of the spring (corresponds or is of a size such that the spring is accommodated within the channel, Figures 2, 3, and 5).  If the coil spring of Qureshi et al. is located in the sleeve, as taught by Ellis et al., having an inner diameter that corresponds to an outer diameter of the coil spring, then the sleeve is capable of preventing buckling of the coil spring of Qureshi et al. during compression of the coil spring since the inner diameter of the sleeve is sized to be closely located to the outer diameter of the coil spring (as shown in Figure 3 of Ellis et al.).
Response to Arguments
28.	Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive.
29.	In regards to applicant’s remarks concerning the addition of the limitations of claims 48 and 50 to claim 21 and the Qureshi et al. in view of Ellis et al. rejection, the examiner respectfully disagrees.  The claim language requires that the channel be substantially or approximately U-shaped, and therefore, the shape of the channel of Ellis et al. meets this limitation.  Furthermore, the channel is substantially U-shaped when disassembled as shown in Figure 5 of Ellis et al., and the claim language does not exclude this interpretation.  In regards to applicant’s device, the open side of the substantially U-shaped channel is covered by the backplate 112 when the housing is assembled to the case 110, therefore, applicant’s sleeve is only substantially U-shaped when disassembled as well.  Therefore, the rejection is maintained.

31.	In regards to applicant’s remarks concerning the amendments to claim 35, applicant is referred to the new interpretation of the Qureshi et al. in view of Ellis et al. in the rejection set forth above and made in light of applicant’s amendments to claim 35.
32.	In regards to applicant’s remarks concerning the amendments to claim 39, applicant is referred to the new interpretation of the Qureshi et al. in view of Ellis et al. in the rejection set forth above and made in light of applicant’s amendments to claim 39.
33.	In light of applicant’s amendments to claims 21, 35, and 39, the rejections under 35 U.S.C. 103 with Qureshi et al. in view of Frolov et al. set forth in the previous Office Action are withdrawn.
34.	In light of applicant’s amendments to the claims, the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.  In light of applicant’s further amendments to claim 35, a new claim objection and rejection under 35 U.S.C. 112(b) is set forth above.
35.	In light of applicant’s addition of new claim 55, a new rejection under 35 U.S.C. 112(b) is set forth above.
Conclusion
35.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
36.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 14, 2021